Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-18 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2013/0308464 to Park et al. (hereinafter Park) in view of WIPO Publication WO 2019/070746 (Provisional application 62/581,509) to Intel et al. (hereinafter Intel)  
	
 	 As to claims 1 and 10, Park discloses a sending apparatus comprising:
 	a processor, configured to generate a first frame, wherein the first frame comprises time resource indication information (Park; Fig.8:S810); and
 	a transceiver, configured to cooperate with the processor to send the first frame to at least one response apparatus (Park; Fig.8:S820); 
 	Park discloses a frame including resource indication field, but fails to discloses “wherein the time resource indication information comprises at least one piece of sub-time resource indication information, each piece of sub-time resource indication information is in a one-to-one correspondence with one of the at least one response apparatus, and each piece of sub-time resource indication information comprises a first time resource at which the corresponding response apparatus sends feedback information for the first frame to the sending apparatus and a second time resource at which the sending apparatus sends acknowledgment information for the feedback information to the corresponding response apparatus.”  However, Intel discloses 
 	wherein the time resource indication information comprises at least one piece of sub-time resource indication information, each piece of sub-time resource indication information is in a one-to-one correspondence with one of the at least one response apparatus (Intel; Provisional application Fig.6 shows and discloses TDD BF frame subtype subfield (=sub-time resource indication) TDD SSW, TDD SSW Feedback, TDD SSW Ack communication between sender and responder corresponds to one-to-one correspondence with one of the at least one response apparatus), and 
 	each piece of sub-time resource indication information comprises a first time resource which is for the corresponding response apparatus to send feedback information for the first frame to the sending apparatus and a second time resource which is for the sending apparatus to send acknowledgment information for the feedback information to the corresponding response apparatus 
 	wherein the processor is further configured to perform beamforming training with the at least one response apparatus by using the second time resource to send the acknowledgment information in response to the at least one response apparatus using the first time resource to send the feedback information (Intel; Provisional application [0043] discloses the AP 102 may need to perform beamforming training with the user device 124 and the user device 128 using beams 104 and 106. [0067] discloses Responders Feedback Offset - Indicates the offset, in units of 1 μs, beginning
immediately after the end of the TDD SSW frame, when the TDD SSW Feedback frame is
transmitted by the responder station). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings because receiving device and sending device can make a decision based on the feedback and ack and thus provide a QoS. 

 	As to claims 2 and 11, the rejection of claim 1 as listed above is incorporated herein. In addition Park-Intel discloses wherein the transceiver is further configured to cooperate with the processor to receive, at the first time resource, a feedback frame from the corresponding response apparatus, wherein the feedback frame comprises the feedback information of the corresponding response apparatus for the first frame (Park; Fig.8: S840, S860).

	As to claims 3 and 12, the rejection of claim 2 as listed above is incorporated herein. In addition Park-Intel discloses wherein the transceiver is further configured to cooperate with the processor to send an acknowledgment frame to the corresponding response apparatus at the second time resource, wherein the acknowledgment frame comprises the acknowledgment information for the feedback information (Intel; Provisional Application [0053]).

 	As to claims 4 and 13, the rejection of claim 1 as listed above is incorporated herein. In addition Park-Intel discloses wherein the first frame comprises a time resource indication field, which indicates the first time resource and the second time resource (Intel; Provisional Application [0055]).

	As to claims 5 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition Park-Intel discloses wherein the first frame further comprises a destination indication field, and in response to that the destination indication field is a second-type value, the time resource indication field comprises at least two sub-time resource indication fields (Intel; Provisional Application [0059]; [0062] discloses responder address.  [067] and [0068] discloses Responders Feedback Offset and Initiator Ack Offset corresponds to at least two sub-time resource indication fields).

 	As to claims 6 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition Park-Intel discloses wherein each sub-time resource indication information comprises one or any combination of the following pieces of information: 
 	an identifier subfield used to identify a response apparatuses, and a time resource indication subfield used by the response apparatus corresponding to the identifier subfield to send feedback information for the first frame to the sending apparatus, or a time resource indication subfield used by nd alternative). 

	As to claims 7 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition Park-Intel discloses wherein the first frame further comprises a response apparatus quantity field, which indicates a quantity of the at least one response apparatus (Intel; Provisional application [0043] discloses user device 124 and 128 means quantity are two)

 	As to claims 8 and 17, the rejection of claim 1 as listed above is incorporated herein. In addition Park-Intel discloses herein each sub-time resource indication information further comprises an end indication subfield, the end indication subfield indicates whether the time resource indication field ends (Intel; Provisional Application [0055])

 	As to claims 9 and 18, the rejection of claim 6 as listed above is incorporated herein. In addition Park-Intel discloses wherein the identifier subfield is a media access control (MAC) address of the corresponding response apparatus, or an identification (ID) with a length that is obtained based on the MAC address of the corresponding response apparatus and that is less than that of the MAC address, or a pre-allocated ID (Intel; Provisional Application [00121])



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478